Duncan, J.,
dissenting: The evidence that the defendant’s customers, to its knowledge, entered with some frequency the area where the plaintiff was injured formed the basis of the plaintiff’s case, and constituted evidence, or proof, of invitation. The court expressly holds it to have been sufficient to raise an issue for the jury. It could be found that customers understood that they were permitted in the area; and the evidence of the warning sign, and that some were ejected, demonstrated that the defendant had reason to anticipate their presence there. See Ghilain v. Couture, 86 N. H. 117, 120.
In an early portion of the charge, the rule was correctly stated “that a business invitation extends to such parts of the premises as the defendant in reason ought to understand that his invitees would understand were for their use.” Pickford v. Abramson, 84 N. H. 446, 448; Cable v. Donahue, 85 N. H. 258; Holmes v. Stores, 95 N. H. 478. The jury was later instructed that “the mere fact some people went in there and were immediately ej ected does not of itself create an invitation to others. . and could not be found “proof of invitation,” yet that it should not be disregarded on the question of anticipation. These instructions could only have served to confuse the jury. The invitation extended to places where the defendant should reasonably have anticipated that customers would go. Evidence that customers went there under circumstances known to the defendant, was evidence that it should anticipate their presence and hence was some proof, at least, of invitation. To say that it was not, but yet was evidence that the defendant should anticipate their presence was a contradiction in terms. The invitation was coextensive with what the defendant had reason to anticipate.
Taken as a whole the charge left the jury with no certain standard *497by which to determine the defendant’s liability, and probably conveyed an erroneous conception of the law. This was error such as to require a new trial. Cable v. Donahue, supra, 260; West v. Railroad, 81 N. H. 522, 532, 533.